IN THE COURT OF APPEALS OF TENNESSEE               FILED
                                    AT KNOXVILLE                      March 27, 1998

                                                                    Cecil Crowson, Jr.
                                                                     Appellate C ourt Clerk




ETTA LUCILLE LUCAS,                          ) C/A NO. 03A01-9707-CV-00298
                                             )
       Plaintiff-Appellee,                   ) GREE NE CIR CUIT
                                             )
v.                                           ) HON. BEN K. WEXLER,
                                             ) JUDGE
J. L. QUINTON LUCAS,                         )
                                             )
       Defend ant-App ellant.                ) APPEAL DISMISSED




J. RONNIE GREER , Greeneville, for Plaintiff-Appellee.

LERO Y TIPT ON, JR ., Greenev ille, for Defe ndant-A ppellant.




                                       O P I N IO N


                                                            Franks, J.


               In this divorce action the husband appeals from the divorce decree,

insisting the Trial Court erred in determining the nature and extent of the parties’

separate and marital property and failed to make an equitable division of the marital

assets and debts between the parties.

               The failur e of an ap pellant’s brief to comply w ith the Rules of App ellate

Procedure and the Rules of this Court may be grounds for dismissal of appeal or not

consid ering iss ues raise d on ap peal. See W ilhite v. B rown sville Co ncrete C o. Inc., 798
S.W.2d 7 72 (Tenn . App. 199 0); Davis v. H all, 920 S .W.2d 213 (T enn. A pp. 199 5).

               Rule 27, Tennessee Rules of Appellate Procedure, provides that the

brief of the appellant shall contain “a statement of facts, setting forth the facts relevant

to the issues presented for review with appropriate reference to the record:” Id.(6).

Under the statement of facts the appellate brief states:

               In an effort to avoid repetition and redundancy, the appellant shall make
               a statemen t of facts in th e argume nt portion of the brief an d approp riate
               reference shall be ma de to the tran script of the e vidence w hich is
               designated as Volume 2 of the appellate record.

The foregoing fails to comport with the requirements of Rule 27.

               Rule 15 of the Rules of the Court of Appeals provides:

               Rule 15. Briefs in D omestic Relation s Cases. - In domestic relations
               appeals where the issues involve the amount or the disposition of the
               marital property, the appellant’s brief shall contain in the statement of
               facts or in an appendix, an orderly tabulation of all marital property in a
               form sub stantially like the for m attached hereto. All e ntries in the tab le
               as to value and to whom the property was awarded shall be accompanied
               by a citation to the record where the information may be found.

                      If the appeal involves issues about the separate property of either
               party or the alloca tion of the m arital debts, the a ppellant’s brie f shall
               contain a separate table in the same form showing the pertinent
               information for that disputed issue.

                      If the appellee disagrees with the appellant’s tabulation, the
               appellee’s brief shall contain a tabulation in the same form showing the
               appellee’s version of the facts.

                       This rule shall apply to briefs filed after May 1, 1992.

                Marital      Ap pellant’s           Appellee’s   Value Found     Party To
               Property         Value                 Value       By Trial    Whom Prop -
                                                                   Court     erty Awarded
                                                                                By Trial
                                                                                 Court

               Appellant filed no appendix to his brief, and the brief contains no

orderly tabulation of all marital property in the form required by the Rule, nor any

tabu latio n as to the marital d ebts or se para te property.

               There is no attempt to comply with the Rules, nor has any reason been

                                                2
given for failure to comply. Accordingly, we dismiss this appeal and remand at

appellant’s c ost.




                                        __________________________
                                        Herschel P. Franks, J.


CONCUR:




___________________________
Don T. McM urray, J.




___________________________
Charles D. Susano, Jr., J.




                                         3